PER CURIAM:
Sparkle Thompson appeals the district court’s order adopting the magistrate judge’s memorandum and recommendation and upholding the Commissioner’s denial of Thompson’s application for disability insurance benefits. We have reviewed the record and find no reversible error. Accordingly, we affirm. Thompson v. Colvin, No. 3:12-cv-00399-GCM-DCK, 2013 WL 4854418 (W.D.N.C. filed Sept. 10, 2013; entered Sept. 11, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.